BY THE COURT.
Epitomized Opinion
Prior to 1914 there were in Youngstown .two Jewish organizations formed for religious worship known as Congregations Shara Torah and Chevra Kaddisha. Certain members of each congregation attempted a consolidation; the new organization to be known as Shara Torah Chased Shel Ernes. A committee was appointed by each society to effect consolidation. It was attempted by an agreement prepared by a rabbi of another Jewish congregation and perfected by the committee. The personal property of each organigation was brought together and action was taken by a joint meeting with reference to ratifying committee’s work. A charter was obtained for the new organization and officers elected. Dissension arose among members of the new organization which resulted in some members returning to their previous place of worship. Suit followed to rec’aim personal property and real estate. This action involves a cemetery and is before the court on rehearing. GC. 10004 provides that when two or more religious societies, churches, etc., ccshe to consolidate, no agreement therefor shall be valid until it has been submitted to a separate meeting of members of each organization of which due notice has been given and ratified by two-thirds vote of all present in person or proxy.
The evidence disclosed that due notice had not been given to all members of congregations and prior to the meeting of the committees with rabbi there had not been due authorization by the congregations. No separate meetings were held, nor was the consolidation ratified by two-thirds vote. The Court of Appeals in reversing judgment held:
1. The statutory requirments were not sufficiently met to operate as a transfer of the title of the real estate.' Title to cemetery is in old organization.
2. This judgment is n.ot inconsistent with former judgment holding new organization entitled to personal property because the personal property involved was transferred by the members of each organization to the new society voluntarily and brought together by them.